DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was (s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Erbes (US 5,586,155) in view of Nachbar (USH1115H1).
Regarding claim 1, Erbes teaches a method for inspecting a core shroud having an outer surface, the method comprising:  	installing a system for inspecting the core shroud (2) on the core shroud;  	driving the system horizontally around the core shroud (“a carriage 96 which rides on a horizontal curved track 98,” col. 6, ll. 51-52; “the gross positioning assembly [trolley 26] comprises a servo motor 62 and gear reduction 60 for driving a conical tractor drive wheel 38 which rides on the steam dam 40,” col. 5, ll. 9-12); and  	using a sensor (“a plurality of ultrasonic transducers,” col. 4, l. 62) of the system to inspect the core shroud; the system includes:  	 	a trolley (26);  		an arm (28);  		a second arm (32); and  	 	a remotely operated vehicle (ROV) (34, 35) (“The apparatus is operated remotely from a central computer,” col. 2, ll. 61-62) for inspecting the core shroud;  	the ROV includes:  	 	a body (body of 34, 35) configured to be operatively connected to the second arm (32); and (“a plurality of ultrasonic transducers,” col. 4, l. 62), configured to be operatively connected to the body (“a transducer sled 34 which carries a plurality of ultrasonic transducers,” col. 4, ll. 61-62), and configured to provide inspection information of the core shroud (“The transducers are used to inspect the mid-shroud attachment weld(s),” col. 3, ll. 66-67);  	 	the arm (28) being configured to be operatively connected to the trolley (26), the ROV being configured to be operatively connected to the arm (28) via the second arm (32), and the second arm (32) being configured to provide vertical position information for the ROV relative to the outer surface of the core shroud (The vertical length of the second arm 32 is controllable and directly corresponds to the vertical position of the sensors 34 and thus the shroud welds below it: “A resilient scan arm 32…is connected to and extends vertically downward from the two-axis positioner 30. The two-axis positioner can be actuated to displace the scan arm vertically…The bottom end of scan arm 32 supports a transducer sled 34 which carries a plurality of ultrasonic transducers,” col. 4, ll. 54-62).
Erbes teaches that the second arm is resilient2 as cited above but does not explicitly teach that it is a tether. 
However, it was already known in the art at the time the invention was made to suspend a tether from an arm, as evidenced by Nachbar. 
Nachbar is also in the art area of a remotely operated vehicle for inspection of nuclear reactor equipment (abstract, background) and teaches (see the figure)  	an inspection device including a tether (20) that is suspended from an arm (conduit 38, 39 with end 40), and 	 wherein the tether (20) is configured to provide vertical position information for the ROV relative to the outer surface of a reactor wall (the tether 20 provides vertical position information by virtue of its being wound around a drum within 21, col. 5, ll. 5-6, allowing said tether to be measurably raised and lowered, the same mechanism that applicant discloses imparts this function to the claimed tether, see specification at ¶ 213 “tether 570/670 may provide gross vertical positioning…by spooling the tether on the drum of winch”). 
A purpose for this teaching is, as described by Nachbar, that the use of a flexible conduit 20 allows for complete withdrawal, and it can be easily replaced with more particular types of conduits for specific jobs: “If desired, the flexible conduit 20 shown in FIG. 1 can be completely retracted into the magazine 21, the beginning end 69 can be disconnected from the apparatuses 70, the existing flexible conduit 20 can be removed from the magazine 21, and a different flexible conduit can be put in the magazine 21. In this respect, a wide variety of flexible conduits in association with, or independent of, respective magazines can be employed,” col. 6, ll. 50–57. 
The skilled artisan would also have recognized that Nachbar’s tether allows greater range of inspection (Nachbar, col. 3, ll. 33-55) compared to the more rigid scan arm 32 of Erbes. 
The combination of the tether of Nachbar with the apparatus of Erbes would have produced an inspection apparatus for a nuclear reactor that was insertable between the vessel and shroud and that had a vertically extending arm connected to a retractable tether, i.e., Applicant's claimed invention.
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Erbes, a person of ordinary skill would have predicted that combining Nachbar’s tether with Erbes' apparatus would have produced Applicant's claimed invention of a vertical arm for shroud inspection of a nuclear reactor, wherein the arm was connected to a tether. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Nachbar, that the use of a flexible conduit 20 allows for complete withdrawal, and it can be easily replaced with more particular types of conduits for specific jobs: “If desired, the flexible conduit 20 shown in FIG. 1 can be completely retracted into the magazine 21, the beginning end 69 can be disconnected from the apparatuses 70, the existing flexible conduit 20 can be removed from the magazine 21, and a different flexible conduit can be put in the magazine 21. In this respect, a wide variety of flexible conduits in association with, or independent of, respective magazines can be employed,” col. 6, ll. 50–57. 
The skilled artisan would also have recognized that Nachbar’s tether allows greater range of inspection (Nachbar, col. 3, ll. 33-55) compared to the more rigid scan arm 32 of Erbes. Accordingly, claim 1 is rejected as obvious over Erbes in view of Nachbar. 

Regarding claim 2, the above-described combination of Erbes with Nachbar teaches all the elements of the parent claim, and Erbes additionally teaches wherein the installing of the system for inspecting the core shroud comprises installing the trolley on (“the gross positioning assembly [trolley 26] comprises a servo motor 62 and gear reduction 60 for driving a conical tractor drive wheel 38 which rides on the steam dam 40,” col. 5, ll. 9-12).
Regarding claim 3, the above-described combination of Erbes with Nachbar teaches all the elements of the parent claim, and Erbes additionally teaches wherein the driving of the system horizontally around the core shroud comprises driving the trolley horizontally around a steam dam of the core shroud (“the gross positioning assembly [trolley 26] comprises a servo motor 62 and gear reduction 60 for driving a conical tractor drive wheel 38 which rides on the steam dam 40,” col. 5, ll. 9-12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PDF can be found at patents.google.com/patent/USH1115H
        2 “The ability, on unloading, of a body to recover and spring back from its displaced condition.” In Oxford University Press’ Dictionary of Mechanical Engineering